Order entered January 8, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00983-CR
                                    No. 05-19-01002-CR
                                    No. 05-19-01003-CR

                      EDUARDO ISAI REYES-BONILLA, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F18-34785-P, F18-34298-P & F18-34784-P

                                         ORDER
       Before the Court is court reporter Crystal Jones-Brown’s January 6, 2020 request for

additional time to file the reporter’s record in the above appeals. We GRANT the request and

ORDER the reporter’s record filed on or before February 7, 2020.


       .


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE